Exhibit 10.27
 
SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION






I.           Board Members (Other than the Chairman)


A.         Annual Cash Compensation
 
     Annual Cash
Retainer:                                                                                           $70,000
 
     Additional Cash Retainer for Chairman of Audit
Committee:                          $20,000
 
     Additional Cash Retainer for Chairman of Compensation
             Committee:                                                                                                               $10,000
 
     Additional Cash Retainer for Chairs of Nominating and
             Corporate Governance Committee and Strategy
Committee:                           $  5,000
 
B.  
Meeting Fees

 
     If a Board Committee meets more than six times during a calendar year, then
the members thereof shall receive the following fees for attending meetings that
exceed six
             in number:
 
     Committee Meeting Fees:
$1,500 per meeting attended in person, on a day other than a day on which the
Board meets
     
$1,000 per meeting attended in person, on the same day as a Board meeting
   
     Telephone Committee
     Meeting Fees:
 
$750 per meeting attended by conference telephone
   

 
     Directors are also reimbursed for reasonable out-of-pocket expenses
incurred in attending meetings.


C.         Equity Compensation
 
             Annual equity grants are made upon the recommendation of the
Compensation Committee.

 
 

--------------------------------------------------------------------------------

 

II.         Chairman of the Board


A.         Annual Cash Compensation
 
     Annual Cash Compensation (in lieu of annual retainer and meeting
fees):          $250,000


B.         Equity Compensation
 
     Annual equity grants are made upon the recommendation of the Compensation
Committee.


